
	
		I
		111th CONGRESS
		1st Session
		H. R. 2638
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Shuler introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the issuance of a veterans health care
		  stamp.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Stamp to Honor American
			 Veterans Act.
		2.Veterans health care
			 stamp
			(a)In
			 generalIn order to afford a
			 convenient way for members of the public to contribute to funding for veterans
			 health care, including new shelters, improved medical facilities, medical
			 assistance, and prescription assistance for veterans, the United States Postal
			 Service shall provide for the issuance and sale of a special postage stamp,
			 hereinafter referred to as the veterans health care stamp, in
			 accordance with subsections (b) and (c).
			(b)Terms and
			 conditionsThe issuance and sale of the veterans health care
			 stamp shall be governed by section 416 of title 39, United States Code, except
			 that—
				(1)the rate
			 established for such stamp shall be equal to the rate of postage that would
			 otherwise regularly apply, plus a differential of 25 percent;
				(2)all amounts
			 becoming available from the sale of such stamp—
					(A)shall be
			 transferred to the Department of Veterans Affairs in accordance with section
			 416(d) of such title; and
					(B)shall be used by
			 the Department of Veterans Affairs to carry out the purposes described in
			 subsection (a); and
					(3)such stamp shall
			 not be subject to any numerical limitation under section 416(e)(1)(C) of such
			 title.
				
